DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the algorithm(s) or equation(s) that control the formation of the “data structures”?
The applicant alleges “[t]he specification need not disclose what is well known” regarding the data structures. The applicant alleges “[t]he skilled person would understand from these passages that inclination angles for multiple curve radii can be calculated (e.g., using a formula”. The examiner submits  “a formula” would be broader than the algorithm/formula disclosed in paragraph [0042-0054] and claims 33 and  45. Therefore, since the algorithm controlling the “data structures” is known, the examiner would like to the applicant to provide the well know algorithms that control the formation of the data structures. 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
The applicant alleges “[e]ven if the above-noted language invokes 35 U.S.C. 112(f) (this is not conceded)”. The examiner notes this statement does not contest the 112(f) interpretation. 
The amendment “processor configured to determine” does not overcome the 112(f) claim interpretation. 
In this case, the examiner finds that "processor," albeit a term that might cover a broad class of structures, designates at least some structure. For example, one technical dictionary defines "processor" as "a device that (a) executes instructions, usually automatically and under computer program control, and (b) consists of at least an instruction control unit and an arithmetic unit." Martin H. Weik, Fiber Optics Standard Dictionary 789 (3d ed. 1997); see also American Heritage Dictionary of the English Language 1398 (4th ed. 2006) (defining "processor" as "2. Computer Science a. A computer. b. A central processing unit. c. A program that translates another program into a form acceptable by the computer being used."); Philip E. Margolis, Random House Webster's Computer & Internet Dictionary 448 (3d ed. 1999) (defining "processor" as "Short for microprocessor or CPU"); Lighting World, 382 F.3d at 1361 (consulting dictionary definitions to determine whether "connector" has a reasonably well-understood meaning as a name for structure); Linear Tech., 379 F.3d at 1320 (finding that technical dictionary definitions aid determination of whether a claim term is structural). 
	Although the examiner concludes that the term "processor" connotes at least some structure, this does not end the Williamson analysis. The Federal Circuit also allows a challenger to overcome the presumption against application of § 112(6) if the claim recites "function 792 F.3d at 1349 (quoting Watts, 232 F.3d at 880 ). Here, claim 42 discloses “processor configured to determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”. Thus, the examiner must determine whether processor connotes "sufficient structure for performing" the claimed “determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”.
	Based on a review of dictionary definitions, the examiner concludes that a skilled artisan would not recognize  “processor" as a name of a sufficiently definite structure for "determin[ing] a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree.”  Rather, one skilled in the art would understand "processor" to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used. See American Heritage Dictionary of the English Language 1398.
Of course, if the functions performed by the processor are functions typically found in a commercially available off-the-shelf processor, then a skilled artisan might understand the term "processor" to provide sufficient structure for performing those functions. See In re Katz Interactive Call Processing Patent Litig. ("Katz"), 639 F.3d 1303 , 1316 (Fed. Cir. 2011) (holding that functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions). In this case, however, the examiner concludes that "determin[ing] a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”  is not a typical function found in a general purpose processor and requires additional programming (i.e. an algorithm) of the processor to implement. Accordingly, the claimed the “processor” structure, alone is not sufficient structure to perform the functions in claim 42. (The examiner notes the claims that explicitly disclose the algorithm would overcome the 112b rejection. See allowable subject matter below.)

Regarding the Enablement rejection arguments
Current claim 42 is interpreted using 112(f) claim interpretation for enablement. Once the 112(f) has been invoked, the examiner then goes to the specification to determine if the specification discloses an enabling disclosure for the claimed means plus function limitation. In this case, there is a scope of enablement problem. As noted previously, claim 45 is not rejected under 112(a) because the claim and the specification disclose the algorithm for “determining”. However, claim 42 by statute is broader than claim 45 (see MPEP 2164.08).  In claim 42, the applicant is broadly claiming a genus  "determin[ing] a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree” which is broader than the algorithm disclosed in claim 45. The applicant “the Office has not explained why one skilled in the art would be unable to make and use the claimed subject matter without undue experimentation”. The examiner disagrees. As noted above, the examiner must determine if the specification gives enough structure to the claimed means plus function element to enable the claims. In this case, the generic "information related to certain curve radii R be stored in a look-up table or the like, associated with various respective corresponding values of the vertical inclination angle 3, and/or the horizontal inclination angle ", as disclosed in paragraph [0143] of US 2019/0134843 (Pre-grant publication of current application), does not give enough structure (i.e. the algorithm that controls the information) in to perform the claim “determining”. Therefore, the applicant’s argument is not persuasive. (The examiner notes the claims that explicitly disclose the algorithm would overcome the 112a rejection regarding the look up table. See allowable subject matter below.)
The applicant alleges “information related to certain curve radii R be stored in a look-up table or the like, associated with various respective corresponding values of the vertical inclination angle 3, and/or the horizontal inclination angle " would give structure to the ““a processor configured to determine”. The examiner disagrees. The “data” would not give structure. The algorithm that controls the data would give structure to the means plus function limitation. 
The applicant alleges “[t]he skilled person would understand from these passages that inclination angles for multiple curve radii can be calculated (e.g., using a formula such as the formula shown in paragraph [0042])”. The examiner disagrees. First, “a formula” would be broader than the algorithm/formula disclosed in paragraph [0042-0054] of US 2019/0134843 (Pre-grant publication of current application) and claims 33 and 45. Second, the Federal Circuit has held the knowledge of one skilled in the art cannot be relied upon to supply information that is required to enable the novel aspect of the claimed invention. Auto. Techs. Int’llnc. v. BMW o fN. Am., Inc., 501 F.3d 1274, 1283 (Fed. Cir. 2007). Therefore, the applicant’s argument is not persuasive. (The examiner notes the claims that explicitly disclose the algorithm would overcome the 112a rejection regarding the look up table. See allowable subject matter below.)

Regarding the written description rejection arguments. 
	The applicant alleges “[t]he Office has not presented any evidence or technical reasoning to explain why the person with ordinary skill in the art would not recognize a description of the method of claim 15, or a description of "determining a first inclination angle" as recited in claim 15”. The examiner disagrees. Regarding claim 15, the applicant is broadly claiming a genus  "determining a first inclination angle for the first circular saw blade relative to the first plane based at least on a radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis, and the first axis extends through the circular saw blade generally parallel to the cutting direction” which is broader than the algorithm disclosed in claim 33 and paragraph [0042-0054] of US 2019/0134843 (Pre-grant publication of current application). To support a claim to a genus, a specification must disclose "either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). Here, the specification only discloses one algorithm(see claim 33 and paragraph [0042-0054] of US 2019/0134843 Pre-grant publication of current application) for the genus of “determining a first inclination angle”. Moreover, the record is not clear if claimed determining which uses  “look up table or the like” is limited to data determined by the algorithm in claim 33 and paragraph [0042-0054] of US 2019/0134843 or other undisclosed algorithms. Therefore, since the applicant has only disclosed one algorithm for “determining a first inclination angle”, the examiner submits the applicant’s specification fails to show possession either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of ordinary skill 'visualize or recognize' the members of the genus. (The examiner notes the claims that explicitly disclose the algorithm would overcome the 112a rejection regarding the look up table. See allowable subject matter below.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a processor configured to determine, in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42, 43, 44, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim limitation “a processor configured to determine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner submits page 19 line 33-35 and page 20 lines 1-3 disclose “a computer program may be configured to perform … when the computer program35 is executed in the processor 720 in the calculation unit 620” and “implemented by one or more processors 720 of the calculation unit 620, along with computer program code for performing any, some or all of the actions”. The computer and the program would be encompassed the calculation unit.
The examiner submits the specification page 19 lines 19-23 (filed 12/13/2018) discloses:
the calculation unit 620 may comprise, or be connectable to, a volatile or non-20 volatile data memory 725 i.e., a storage means for data such as e.g., a memory card, a flash drive, a USB memory stick, a hard drive or other similar data storage device. On the data memory 725 may for example information related to certain curve radii R be stored in a look-up table or the like (underline added)
The examiner submits the applicant has not disclosed any specific look up tables, and the applicant has not described what is meant by “or the like”. 
The examiner submits the control unit would use a processor, as disclosed  in the specification “the processor 720 in the calculation unit 620”.  The applicant explicitly discloses “[t]he processor 720 may comprise, for example, one or more Central Processing Unit(s)20 (CPU), microprocessor(s) or other logic designed to interpret and execute instructions and/ or to read and write data” (page 18 lines 19-21)(specification filed 12/13/2018).  The examiner notes the applicant has not disclosed any specific FPGA (field programmable gate arrays) (i.e. other logic) that would interpret and execute instructions. 
The applicant also discloses on page 17 “[t]he calculation unit 620 may for example comprise a computer or the like in30 some embodiments. Such computer may be e.g., a desktop computer, a server, a mobile computer, a PDA, a tablet, a phone, a netbook or similar.” The examiner submits this is evidence that the claimed computer is a general purpose or “off the shelf computer”. 
The examiner finds that "processor," albeit a term that might cover a broad class of structures, designates at least some structure. For example, one technical dictionary defines "processor" as "a device that (a) executes instructions, usually automatically and under computer program control, and (b) consists of at least an instruction control unit and an arithmetic unit." Martin H. Weik, Fiber Optics Standard Dictionary 789 (3d ed. 1997); see also American Heritage Dictionary of the English Language 1398 (4th ed. 2006) (defining "processor" as "2. Computer Science a. A computer. b. A central processing unit. c. A program that translates another program into a form acceptable by the computer being used."); Philip E. Margolis, Random House Webster's Computer & Internet Dictionary 448 (3d ed. 1999) (defining "processor" as "Short for microprocessor or CPU"); Lighting World, 382 F.3d at 1361 (consulting dictionary definitions to determine whether "connector" has a reasonably well-understood meaning as a name for structure); Linear Tech., 379 F.3d at 1320 (finding that technical dictionary definitions aid determination of whether a claim term is structural). 
	Although the examiner concludes that the term "processor" connotes at least some structure, this does not end the Williamson analysis. The Federal Circuit also allows a challenger to overcome the presumption against application of § 112(6) if the claim recites "function without reciting sufficient structure for performing that function." Williamson, 792 F.3d at 1349 (quoting Watts, 232 F.3d at 880 ). Here, claim 42 discloses “processor configured to determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”. Thus, the examiner must determine whether processor connotes "sufficient structure for performing" the claimed “determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”.
	Based on a review of dictionary definitions, the examiner concludes that a skilled artisan would not recognize  “processor" as a name of a sufficiently definite structure for "determin[ing] a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree.”  Rather, one skilled in the art would understand "processor" to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used. See American Heritage Dictionary of the English Language 1398.
Of course, if the functions performed by the processor are functions typically found in a commercially available off-the-shelf processor, then a skilled artisan might understand the term "processor" to provide sufficient structure for performing those functions. See In re Katz Interactive Call Processing Patent Litig. ("Katz"), 639 F.3d 1303 , 1316 (Fed. Cir. 2011) (holding that functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions). In this case, however, the examiner concludes that "determin[ing] a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”  is not a typical function found in a general purpose processor and requires additional programming (i.e. an algorithm) of the processor to implement. Accordingly, the claimed the “processor” structure, alone is not sufficient structure to perform the functions in claim 42. Therefore, claim 42 is rejected under 112(b) because the  processor structure alone would not be sufficient structure to perform the functions of "determin[ing] a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction, and the first inclination angle is less than one degree”.
Claims 42-44. 46 and 47 rejected under 112(a) scope of enablement using means plus function analysis
Claims 42-44. 46 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the algorithm disclosed in claim 45, does not reasonably provide enablement for “a look up table or the like”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Factors:
Breadth of Claims:
As noted above, the claim language “a processor configured to determine”, in claim 42 is interpreted under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 42 would encompass the use of both an algorithm and a look up table or the like. (see remarks filed 8/21/2019). The examiner is not clear what “associations” or algorithms would  be encompassed by “or the like”.  The Federal Circuit has held the knowledge of one skilled in the art cannot be relied upon to supply information that is required to enable the novel aspect of the claimed invention. Auto. Techs. Int’llnc. v. BMW o fN. Am., Inc., 501 F.3d 1274, 1283 (Fed. Cir. 2007).
Amount of Direction:
The applicant has not given any direction, in the specification, regarding the “look up table or the like”. 
The applicant alleges “information related to certain curve radii R be stored in a look-up table or the like, associated with various respective corresponding values of the vertical inclination angle 3, and/or the horizontal inclination angle " would give structure to the ““a processor configured to determine”. The examiner disagrees. The “data” would not give structure. The algorithm that controls the data would give structure to the means plus function limitation. 
The existence of working examples: 
The applicant has not given working examples, in the specification, regarding the “look up table or the like”. 

Claims 42-44. 46 and 47 rejected under 112(a) written description use means plus function analysis
Claims 42-44. 46 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant’s specification  has not disclosed a specific “look up-table or the like”.  Moreover, just disclosing the use of a generic “look up-table” and “or the like” would not give written description to “determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a radius of curvature of a first portion of the block wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction”.  Lastly, the applicant has not provided evidence the specific “look up table” for “determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block, wherein the first inclination angle is an angle of inclination about a first axis that extends through the circular saw blade generally parallel to the cutting direction”  is known to one of ordinary skill in the art at the time the invention was made. The Federal Circuit has held a patent "is not a reward for the search, but compensation for its successful conclusion." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353  (Fed. Cir. 2010)(en banc). For that reason, the written description requirement prohibits a patentee from "leaving it to the . . . industry to complete an unfinished invention."  Id.  
The claim function “determine a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block” would encompass a genus ways “to determine”. To support a claim to a genus, a specification must disclose "either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). Here, the specification only discloses one algorithm(see claim 33 and paragraph [0042-0054] of US 2019/0134843 Pre-grant publication of current application) for the genus of “determining a first inclination angle”. Moreover, the record is not clear if claimed determining which uses  “look up table or the like” is limited to data determined by the algorithm in claim 33 and paragraph [0042-0054] of US 2019/0134843 or other undisclosed algorithms. Therefore, since the applicant has only disclosed one algorithm for “determining a first inclination angle”, the examiner submits the applicant’s specification fails to show possession either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of ordinary skill 'visualize or recognize' the members of the genus. (The examiner notes the claims that explicitly disclose the algorithm would overcome the 112a rejection regarding the look up table. See allowable subject matter below.)


Claims 15, 29-32, 34-41 are rejected under 112(a) written description do not use means plus function analysis 
Claims 15, 29-32, 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has not disclosed a specific “look up-table or the like” in the originally filed specification.  Moreover, just disclosing the use of a generic “look up-table” and “or the like” would not give written description to “determining a first inclination angle for the first circular saw blade relative to the first plane based at least on a radius of curvature of a first portion of the block.” Lastly, the applicant has not provided evidence the specific “look up table” for “determining a first inclination angle for the first circular saw blade relative to the first plane based at least on a radius of curvature of a first portion of the block”  is known to one of ordinary skill in the art at the time the invention was made. The Federal Circuit has held a patent "is not a reward for the search, but compensation for its successful conclusion." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353  (Fed. Cir. 2010)(en banc). For that reason, the written description requirement prohibits a patentee from "leaving it to the . . . industry to complete an unfinished invention."  Id.  
The claim function “determining a first inclination angle for the first circular saw blade relative to the first plane based at least on a determined radius of curvature of a first portion of the block” would encompass a genus ways “determining”. To support a claim to a genus, a specification must disclose "either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). Here, the specification only discloses one algorithm(see claim 33 and paragraph [0042-0054] of US 2019/0134843 Pre-grant publication of current application) for the genus of “determining a first inclination angle”. Moreover, the record is not clear if claimed determining which uses  “look up table or the like” is limited to data determined by the algorithm in claim 33 and paragraph [0042-0054] of US 2019/0134843 or other undisclosed algorithms. Therefore, since the applicant has only disclosed one algorithm for “determining a first inclination angle”, the examiner submits the applicant’s specification fails to show possession either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of ordinary skill 'visualize or recognize' the members of the genus. (The examiner notes the claims that explicitly disclose the algorithm would overcome the 112a rejection regarding the look up table. See allowable subject matter below.)

Allowable Subject Matter
Claims 33 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817